DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 06/16/22. The applicant has overcome the 35 USC 112 rejection, and the rejection under Section 102 as set forth in the previous office action. Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. However, the present claims are now finally rejected over new grounds of rejection as formulated hereinbelow and for the reasons of record: 

Claim Disposition and Election/Restrictions
Claims 5, 7, 9 and 11 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/21.
Claim 8 has been cancelled. 
Claims 13-15 are new; claims 1-4, 6, 10 and 12-15 are under examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 6, 10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the publication KR 10-2016-48658 (heretofore KR’658) in view of the publication CN 103229064 (heretofore CN’064).
As to claims 1-2, 6:
KR’658 discloses that it is known in the art to make a battery pack/module comprising a battery stack comprising a plurality of battery cells, each one of the battery cells including electrode tabs/lugs; and bus-bar/connecting assemblies 110a-b, 210a-b placed on opposite sides of the battery stack/battery cells so as to connect the battery cells via their electrode tabs/lugs; and a non-conductive sensing module assembly/plate/frame 130, 230 on a side of the battery pack different from the side where the electrode tabs are placed, to electrically connect the bus-bar/connecting assemblies (Abstract; 0009-0011; 0020-0023; 0041-0044; 0047-0050; 0072-0075; Claims 1-4 & 11-14; FIG. 1-2, 4-6). KR’658 discloses the presence of a fastening protrusion; fixing protrusion and protrusions, thereby providing support to the battery pack (0016; 0055; 0069). Since the present claims fail to define the specific structure of the bus bar assemblies, the electrode tabs and the sensing module assembly, it is deemed that the teachings of KR’658 are sufficient to satisfy applicant’s broadly claimed components. Since the present claim fails to define the specific structure of the claimed protrusion, it is deemed that the teachings of KR’658 are sufficient to satisfy applicant’s broadly claimed protrusion. 


    PNG
    media_image1.png
    619
    310
    media_image1.png
    Greyscale
        
    PNG
    media_image2.png
    731
    427
    media_image2.png
    Greyscale
        
    PNG
    media_image3.png
    468
    327
    media_image3.png
    Greyscale


As to claims 3:
KR’658 discloses the connection means may be a pattern (i.e., a film or a laminated element) formed on a substrate (0037-0038); a pattern printed on a substrate (0045-0047). Since the present claim fails to define the specific structure of the claimed film, it is deemed that the teachings of KR’658 are sufficient to satisfy applicant’s broadly claimed protrusion. 
As to claim 10:
KR’658 discloses the presence of connecting means 120 filled between the battery cells/stack and the sensing module assembly (0068-0069). Since the present claim fails to define the specific structure of the claimed thermal conductive member, it is deemed that the teachings of KR’658 are sufficient to satisfy applicant’s broadly claimed protrusion. Thus, the connecting means are taken to represent applicant’s broadly claimed thermal conductive member.
As to claim 12:
	As illustrated in Figures 1-2, 4-6, supra, bus-bar/connecting assemblies 110a-b, 210a-b and the sensing module assembly/plate/frame 130, 230 are integrally formed with one another (see FIGURES 1-2, 4-6). 
	KR’658 discloses a battery pack/module according to the foregoing description. However, the preceding reference does not expressly disclose the specific sensing module comprising the at least one protrusion formed on the planar portion and connected to the bus bar. 
As to claims 1 and 15:
	In this respect, CN’064 discloses that it is known in the art to make a battery pack/module comprising a busbar/connector 10 and a sensor element comprising a flat/planar portion 10a (part, region, area segment) including a protrusion connected to the busbar/connector (0052; FIGURE 2). 

    PNG
    media_image4.png
    720
    569
    media_image4.png
    Greyscale

	In view of the above, it would have obvious to a skilled artisan prior to the effective filing date of the claimed invention to use the specific sensor comprising the at least one protrusion formed on the planar portion and connected to the bus bar of CN’064 as the sensing element/assembly of KR’658 because CN’064 teaches that the specifically disclosed sensor component is capable of providing more precise voltage measurement. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the publication KR 10-2016-48658 (heretofore KR’658) the publication CN 103229064 (heretofore CN’064) as applied to claims 1-3 above, and further in view of either: (a) Wynn et al 2020/0067061 and/or (b) Wang et al 2019/0296316.
KR’658 and CN’064 are both applied, argued and incorporated herein for the reasons expressed supra. However, the preceding reference does not expressly disclose the specific thickness of the sensing module assembly. 
In this respect: 
(a) Wynn et al disclose that it is known in the art to make a bus-bar interconnector (i.e., interconnecting element) including a sensing module assembly i.e., fusing link/part (central portion) having a thickness of 0.2 mm (0001); and/or
(b) Wang et al disclose that it is known in the art to make a bus-bar interconnector (i.e., interconnecting element) having a thickness of about 0.5 mm (0046).
	In view of the above, it would have been within the ambit of a skilled artisan prior to the effective filing date of the claimed invention to make the bus-bar interconnector (i.e., interconnecting element: the sensing module assembly of KR’658 and CN’064, as instantly claimed, including the size of the bus-bar of Wang et al and/or the fusing link/part (central portion: sensing module assembly) having the thickness dimension taught by Wynn et al because Wynn et al teaches that bus-bars including such fusing link/part having the specifically disclosed thickness are important for safety reasons, thereby providing an improved fusible link; and/or Wang et al teach that it is commonplace to use bus-bar sized to such specifically disclosed thickness to effectively bond  or join the bus-bar to other battery components. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: a detailed search for the prior art failed to reveal or fairly suggest what is instantly claimed, in particular: the battery module comprising all of the claimed components/elements satisfying the specific structural and functional interrelationship as recited in dependent claim 13. 
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note that claim 14 is also allowable by virtue of its dependency on claim 13. 

Response to Arguments
Applicant’s arguments with respect to the foregoing claim have been considered but are moot in view of the new ground of rejection and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727